         Case 2:19-cr-00139-APG-EJY Document 45 Filed 08/28/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Christopher Cotton
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00139-APG-EJY
11
                    Plaintiff,                               JOINT STATUS REPORT AND
12                                                           STIPULATION TO CONTINUE
            v.
                                                               SENTENCING HEARING
13
     CHRISTOPHER COTTON,                                            (Third Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Stephanie N. Ihler, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Christopher Cotton, that the
20
     Sentencing Hearing currently scheduled on September 2, 2020, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the Sentencing Hearing to such a time in the future where the parties and Mr.
26
     Cotton will be able to appear in person for the Sentencing Hearing.
       Case 2:19-cr-00139-APG-EJY Document 45 Filed 08/28/20 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the third request for a continuance of the Sentencing Hearing.
 4         DATED this 28th day of August, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8
     By /s/ Paul D. Riddle                          By /s/ Stephanie N. Ihler
 9   PAUL D. RIDDLE                                 STEPHANIE N. IHLER
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:19-cr-00139-APG-EJY Document 45 Filed 08/28/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00139-APG-EJY
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     CHRISTOPHER COTTON,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Wednesday, September 2, 2020 at 10:00 a.m., be vacated and continued to December 9, 2020

12   at the hour of 2:00 p.m.in courtroom 6C; or to a time and date convenient to the court.

13          DATED this 28th day of August, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
